Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. 
Applicant argues that Xu fails to teach an air gap that is substantially one half of a centimeter. The examiner respectfully disagrees. For starters, the applicant’s support for this feature is worded as ‘ca 5mm’, ca being the latin abbreviation for ‘circa’ meaning about/around. For the purposes of applying prior art the examiner will interpret ca/substantially/about/around as meaning the same thing, specifically a variation around one half of a centimeter. For the purposes of applying prior art, any air gap with a size of less than 1cm will be interpreted as qualifying. The applicant argues that because Xu discloses that the electrodes can be greater than 1 cm apart, the air gap could thus be much larger and thus not teach an approximate 5mm/0.5cm of the claims. This argument is not persuasive since the specification does positively disclose the separation of 1cm as being part of the ‘range’ (paragraph [0042]). Later, in paragraph [0046] and included with figs. 1a-d Xu discloses that the liquid is in between the front of electrode 1 and the front of electrode 2, shown in figure 1a as the line L1, thus disclosing an air gap. Based on the 1 cm separation between the electrode tips, L1 must be something less than 1cm in this case, and any value would suffice for teaching approximately one half of a centimeter. This is particularly the case as no demonstration of criticality of this value is disclosed in applicant’s specification, nor in their arguments. Further, whether the applicant agrees that this teaching of Xu is adequate for their approximate value, the rejection also makes clear that Xu identifies this as a result dependent variable in at least paragraph [0039], and thus it would be obvious to and within the skill of one of ordinary skill in the art to tune the value as needed or appropriate.  Applicants’ speculation of other sizes of separation between the electrodes aren’t material in rebutting either finding since Xu still has explicit disclosure both in the adequate size and in the reason the variation of the value is obvious.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4,7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu US 20170025262 A1 in view of Dovichi US 20130140180 A1.

Regarding Claim(s) 1-2, Xu teaches: A mass spectrometry probe comprising: 
a hollow body comprising a distal tip; (Xu fig. 1a; 3)
an electrically conductive primary electrode configured to be operably coupled to a power source; (Xu fig. 1a; 1)
wherein the electrically conductive primary electrode  is a hollow conduit (Xu [0040] “cylindrical sleeve-shaped electrodes”)
wherein the electrically conductive primary electrode is configured to polarize the liquid sample as the liquid sample flows through the hollow body; (Xu [0039] “the first electrode 1 provides the spray tip of capillary 3 of the electrospray ionization source with a spray voltage…The potential difference between the first electrode 1 and the second electrode 2 forms a separation field, which is used to pre-separate the samples in the field.” – One of ordinary skill in the art would understand this as describing electrophoresis which is a process by which a substance is separated based on polarization and electric fields. In the case where this hollow electrode is used to flow the liquid as is the case when Xu is taken in view of Dovichi, the electrical charge placed on the electrode introduces a polarization on the liquid, which includes during the time period for which the liquid is flowing through the hollow electrode.)
and an electrode that is supplied a negative voltage, (Xu fig. 1a; 2, [0077], “second electrode 2 was powered at -8000 V”)
wherein the electrode and the electrically conductive primary electrode are disposed within the hollow body. (Xu fig. 1a; elements 1,2 are located inside of 3)
and the electrically conductive primary electrode extends further into the hollow body than the electrode; (Xu fig. 1a; elements 1=primary electrode extends further than 2-the electrode.)
further comprising the power source (Xu [0017])
and the sample reservoir, (Xu [0068] – whatever the source of the sample is may be considered a reservoir)
wherein both the electrically conductive primary electrode and the electrode are coupled to the power source. (Xu [0017])
	such that the electrically conductive hollow conduit=electrically conductive primary electrode is positioned within the liquid sample ejected from the electrically conductive hollow conduit=electrically conductive primary electrode into the hollow body but the electrode does not contact the liquid sample due to an air gap between the electrode and the liquid sample in the distal tip of the hollow body, wherein the air gap is substantially about one-half a centimeter.  (Xu fig. 1a; elements 1,2,3, L1; [0039],[0042]-[0046] – Applicant’s specification lacks the term ‘substantially’ in referring to the size of the air gap, and instead uses the latin abbreviation ‘ca’ for circa, meaning about/around. For the purposes of interpreting this claim with regards to the prior art the examiner will interpret ca/substantially/about/around to mean the same thing, as an approximate variation of the specified 5mm/0.5cm. Accordingly any air gap less than 1cm will suffice for teaching this limitation. This is disclosed in Xu in the following citations, “[0042] As shown in FIG. 1A… The front ends of the electrodes 1 and 2 are a certain distance apart, such as one centimeter or more. … [0046] In the present invention, the first electrode 1 and the second electrode 2 may be in contact, or may not be in contact with the sample solution. As shown in FIGS. 1A-1D, when the liquid surface of the sample solution in the capillary 3 is at the dotted line L1, the second electrode 2 is not in contact with the sample solution;” Based on the written description of the front of the electrodes being spaced as 1cm apart {or more}, and that the fluid line L1 lies inbetween the two with an air gap, the size of the air gap can be inferred as being under 1cm in this case, thus teaching this limitation adequately. The examiner will also note that in at least paragraph [0039] Xu recites that this separation is a result dependent variable and thus is obvious to optimize, which is addressed further below.)
Xu does not adequately teach: wherein the electrically conductive primary electrode is configured to be operably coupled to a sample reservoir
wherein the electrically conductive primary electrode  is an electrically conductive hollow conduit and is configured to transport a liquid sample from the sample reservoir and into the hollow body and polarize the liquid sample as the liquid sample flows through the hollow conduit and into the hollow body; 
	Dovichi teaches: wherein the electrically conductive primary electrode is configured to be operably coupled to a sample reservoir (Dovichi [0036]) 
wherein the electrically conductive primary electrode  is an electrically conductive hollow conduit and is configured to transport a liquid sample from the sample reservoir and into the hollow body and polarize the liquid sample as the liquid sample flows through the hollow conduit and into the hollow body;  (Dovichi [0044])
It would have been obvious to one of ordinary skill in art to modify the electrode (1) of Xu to transport the sample fluid as taught in Dovichi for the benefit of supplying the liquid sample to the emitter pre-separated.  (Dovichi [0044], “provides electrokinetic flow in the form of electrokinetic separation for the analyte passing through the capillary 102”) (Xu [0039], “Those skilled in the art can select the… arrangement of the two electrodes according to the charged nature of the samples to be tested.”)
It would be obvious to optimize Xu to teach:  wherein the power source supplies a positive voltage to the electrically conductive hollow conduit 
Optimizing the potential on the first and second electrodes is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Xu teaches the potential between the electrodes as a variable which achieves a recognized result. (Xu [0039], “The potential difference between the first electrode 1 and the second electrode 2 forms a separation field, which is used to pre-separate the samples in the field. The degree of separation of the samples to be tested depends on the electric field applied by the electrodes and the distance between the electrodes, more particularly, on the length of the separation electric field and the change of the electric field in per unit length, V/cm. An electric field having a greater length or greater change in per unit length is expected to enhance the degree of separation. Those skilled in the art can select the appropriate electric field strength between the first electrode 1 and the second electrode 2…”) Therefore, the prior art teaches adjusting the potential and spacing of electrodes/fluids and identifies said sizes/ratios as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art to modify Xu to apply a positive voltage (instead of a ground voltage) to the first electrode and tune the separation between the electrodes and/or air gap since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.
In the recited examples of Xu, the first electrode is state at being at ground (0 volts) with the second electrode being at a highly negative voltage (-8000 volts).
The power supply in Xu is recited in [0049] as being able to provide a DC potential of about .+/-20000 V, thus making it well capable of providing a positive potential to the first electrode and a negative voltage to the second electrode.
Thus the only modification that would be required of Xu to teach the proper disposition of electric potential would be to increase the voltage on the first electrode so that it is positive instead of at ground. Xu makes it clear that doing so is an ordinary and non-obvious modification in paragraph [0039] “The potential difference between the first electrode 1 and the second electrode 2 forms a separation field, which is used to pre-separate the samples in the field. The degree of separation of the samples to be tested depends on the electric field applied by the electrodes and the distance between the electrodes, more particularly, on the length of the separation electric field and the change of the electric field in per unit length, V/cm. An electric field having a greater length or greater change in per unit length is expected to enhance the degree of separation. Those skilled in the art can select the appropriate electric field strength between the first electrode 1 and the second electrode 2 and the arrangement of the two electrodes according to the charged nature of the samples to be tested.”.
Further, it would have been obvious to one having ordinary skill in the art to apply a positive voltage to the first electrode, or to adjust the spacing of the electrodes and/or air gap since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) in this case the potential applied to either electrode, with the potential difference in between, is finite in the sense that any known value of voltage may be applied, as well as any appropriate spacing. Any skilled artisan can adjust the applied voltage/spacing as is attested in Xu [0039].


Regarding Claim(s) 8, Xu teaches: A system comprising: 
a mass spectrometry probe comprising: 
a hollow body comprising a distal tip; (Xu fig. 1a; 3)
a power source; (Xu [0017])
a sample reservoir; (Xu [0068] – whatever the source of the sample is may be considered a reservoir)
an electrically conductive primary electrode configured to be operably coupled to a power source; (Xu fig. 1a; 1)
wherein the electrically conductive primary electrode  is a hollow conduit (Xu [0040] “cylindrical sleeve-shaped electrodes”)
wherein the electrically conductive primary electrode is configured to polarize the liquid sample as the liquid sample flows through the hollow body; (Xu [0039] “the first electrode 1 provides the spray tip of capillary 3 of the electrospray ionization source with a spray voltage…The potential difference between the first electrode 1 and the second electrode 2 forms a separation field, which is used to pre-separate the samples in the field.” – One of ordinary skill in the art would understand this as describing electrophoresis which is a process by which a substance is separated based on polarization and electric fields.)
and an electrode that is supplied a negative voltage, (Xu fig. 1a; 2, [0077], “second electrode 2 was powered at -8000 V”)
wherein the electrode and the electrically conductive primary electrode are disposed within the hollow body. (Xu fig. 1a; elements 1,2 are located inside of 3)
and the electrically conductive primary electrode extends further into the hollow body than the electrode; (Xu fig. 1a; elements 1=primary electrode extends further than 2-the electrode.)
	such that the electrically conductive hollow conduit=electrically conductive primary electrode is positioned within the liquid sample ejected from the electrically conductive hollow conduit=electrically conductive primary electrode into the hollow body but the electrode does not contact the liquid sample due to an air gap between the electrode and the liquid sample in the distal tip of the hollow body, wherein the air gap is substantially about one-half a centimeter; (Xu fig. 1a; elements 1,2,3, L1; [0039],[0042]-[0046] – Applicant’s specification lacks the term ‘substantially’ in referring to the size of the air gap, and instead uses the latin abbreviation ‘ca’ for circa, meaning about/around. For the purposes of interpreting this claim with regards to the prior art the examiner will interpret ca/substantially/about/around to mean the same thing, as an approximate variation of the specified 5mm/0.5cm. Accordingly any air gap less than 1cm will suffice for teaching this limitation. This is disclosed in Xu in the following citations, “[0042] As shown in FIG. 1A… The front ends of the electrodes 1 and 2 are a certain distance apart, such as one centimeter or more. … [0046] In the present invention, the first electrode 1 and the second electrode 2 may be in contact, or may not be in contact with the sample solution. As shown in FIGS. 1A-1D, when the liquid surface of the sample solution in the capillary 3 is at the dotted line L1, the second electrode 2 is not in contact with the sample solution;” Based on the written description of the front of the electrodes being spaced as 1cm apart {or more}, and that the fluid line L1 lies inbetween the two with an air gap, the size of the air gap can be inferred as being under 1cm in this case, thus teaching this limitation adequately. The examiner will also note that in at least paragraph [0039] Xu recites that this separation is a result dependent variable and thus is obvious to optimize, which is addressed further below.)
and a mass spectrometer. (Xu [0068])
	Xu does not adequately teach: wherein the electrically conductive primary electrode is configured to be operably coupled to a sample reservoir
wherein the electrically conductive primary electrode  is an electrically conductive hollow conduit and is configured to transport a liquid sample into the hollow body and polarize the liquid sample as the liquid sample flows through the hollow conduit and into the electrically conductive hollow body; 
	Dovichi teaches: wherein the electrically conductive primary electrode is configured to be operably coupled to a sample reservoir (Dovichi [0036]) 
wherein the electrically conductive primary electrode  is an electrically conductive hollow conduit and is configured to transport a liquid sample into the hollow body and polarize the liquid sample as the liquid sample flows through the hollow conduit and into the electrically conductive hollow body;  (Dovichi [0044])
It would have been obvious to one of ordinary skill in art to modify the electrode (1) of Xu to transport the sample fluid as taught in Dovichi for the benefit of supplying the liquid sample to the emitter pre-separated.  (Dovichi [0044], “provides electrokinetic flow in the form of electrokinetic separation for the analyte passing through the capillary 102”) (Xu [0039], “Those skilled in the art can select the… arrangement of the two electrodes according to the charged nature of the samples to be tested.”)
It would be obvious to optimize Xu to teach:  wherein the power source supplies a positive voltage to the electrically conductive hollow conduit 
Optimizing the potential on the first and second electrodes is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Xu teaches the potential between the electrodes as a variable which achieves a recognized result. (Xu [0039], “The potential difference between the first electrode 1 and the second electrode 2 forms a separation field, which is used to pre-separate the samples in the field. The degree of separation of the samples to be tested depends on the electric field applied by the electrodes and the distance between the electrodes, more particularly, on the length of the separation electric field and the change of the electric field in per unit length, V/cm. An electric field having a greater length or greater change in per unit length is expected to enhance the degree of separation. Those skilled in the art can select the appropriate electric field strength between the first electrode 1 and the second electrode 2…”) Therefore, the prior art teaches adjusting the potential and spacing of electrodes/fluids and identifies said sizes/ratios as result-effective variables. Accordingly, it would have been obvious to one of ordinary skill in the art to modify Xu to apply a positive voltage (instead of a ground voltage) to the first electrode and tune the separation between the electrodes and/or air gap since it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.
In the recited examples of Xu, the first electrode is state at being at ground (0 volts) with the second electrode being at a highly negative voltage (-8000 volts).
The power supply in Xu is recited in [0049] as being able to provide a DC potential of about .+/-20000 V, thus making it well capable of providing a positive potential to the first electrode and a negative voltage to the second electrode.
Thus the only modification that would be required of Xu to teach the proper disposition of electric potential would be to increase the voltage on the first electrode so that it is positive instead of at ground. Xu makes it clear that doing so is an ordinary and non-obvious modification in paragraph [0039] “The potential difference between the first electrode 1 and the second electrode 2 forms a separation field, which is used to pre-separate the samples in the field. The degree of separation of the samples to be tested depends on the electric field applied by the electrodes and the distance between the electrodes, more particularly, on the length of the separation electric field and the change of the electric field in per unit length, V/cm. An electric field having a greater length or greater change in per unit length is expected to enhance the degree of separation. Those skilled in the art can select the appropriate electric field strength between the first electrode 1 and the second electrode 2 and the arrangement of the two electrodes according to the charged nature of the samples to be tested.”.
Further, it would have been obvious to one having ordinary skill in the art to apply a positive voltage to the first electrode, or to adjust the spacing of the electrodes and/or air gap since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007) in this case the potential applied to either electrode, with the potential difference in between, is finite in the sense that any known value of voltage may be applied, as well as any appropriate spacing. Any skilled artisan can adjust the applied voltage/spacing as is attested in Xu [0039].

Regarding Claim(s) 3,9, Xu teaches: wherein the mass spectrometry probe is a nanospray probe. (Xu [0084])

Regarding Claim(s) 4,10, Xu teaches: wherein the hollow body of the nanospray probe is a hollow capillary. (Xu [0039])

Regarding Claim(s) 11, Xu teaches: wherein the hollow body is a unitary hollow body. (Xu fig. 1a)

Regarding Claim(s) 12, Xu teaches: further comprising the liquid sample disposed within the hollow body. (Xu [0039])

Regarding Claim(s) 13, Xu teaches: wherein a distal end of the electrically conductive hollow conduit=electrically conductive primary electrode is positioned within the liquid sample ejected from the electrically conductive hollow conduit=electrically conductive primary electrode into the hollow body and the electrode is positioned at a proximal location in the hollow body such that there is an air gap between the electrode and the liquid sample within the hollow body. (Xu fig. 1a; elements 1,2,3, L1)

Regarding Claim(s) 7,14, Xu teaches: wherein the electrode and the electrically conductive hollow conduit=electrically conductive primary electrode subject the liquid sample to an inductive charge. (Xu [0039] – see applicant’s specification [0007] for a definition of ‘inductive’. )


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu US 20170025262 A1 in view of Dovichi US 20130140180 A1 and OFFICIAL NOTICE.

Regarding Claim(s) 15, Neither Xu nor Dovichi adequately teach wherein the mass spectrometer is a miniature mass spectrometer.
	 The examiner takes official notice that utilizing a miniature mass spectrometer for the generic mass spectrometer of Xu and Dovichi is obvious for the benefit of improving portability. Further, it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881